Case 1:17-cv-02630-JFK-OTW Document 140 Filed 07/23/20 Page 1 of 7
Case 1:17-cv-02630-JFK-OTW Document 118-1 Filed 01/17/20 Page 1 of 7

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

SECURITIES AND EXCHANGE COMMISSION,
Plaintiff,
v. Case No. 1:17-cv-2630 (JFK)
.MUSTAFA DAVID SAYID,
KEVIN JASPER, and
NORMAN T. REYNOLDS,

Defendants.

Name me Ne ee ee ee Nee Sear” Sere Nee! Nn ee”

 

FINAL JUDGMENT AS TO DEFENDANT MUSTAFA DAVID SAYID

WHEREAS, Plaintiff Securities and Exchange Commission (“Commission”) filed a
Complaint, and Defendant Mustafa David Sayid (“Sayid”) answered the Complaint;

WHEREAS, after the close of discovery, the Commission moved for summary judgment
on its claims against Sayid, and the parties thereafter briefed and argued this motion; and

WHEREAS, On November 25, 2019, the Court issued an Opinion and Order allowing the
Commission’s motion for summary judgment against Sayid:

I.

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant Sayid is
permanently restrained and enjoined from violating, directly or indirectly, Section 10(b) of the
Securities Exchange Act of 1934 (the “Exchange Act’) [15 U.S.C. § 78j(b)] and Rule 10b-5
promulgated thereunder [17 C.F.R. § 240.10b-5], by using any means or instrumentality of
interstate commerce, or of the mails, or of any facility of any national securities exchange, in
connection with the purchase or sale of any security:

(a) to employ any device, scheme, or artifice to defraud;
Case 1:17-cv-02630-JFK-OTW Document 140 Filed 07/23/20 Page 2 of 7
Case 1:17-cv-02630-JFK-OTW Document 118-1 Filed 01/17/20 Page 2 of 7

(b) to make any untrue statement of a material fact or to omit to state a material fact
necessary in order to make the statements made, in the light of the circumstances
under which they were made, not misleading; or

(c) to engage in any act, practice, or course of business which operates or would
operate as a fraud or deceit upon any person.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who
receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant
Sayid’s officers, agents, servants, employees, and attorneys; and (b) other persons in active

concert or participation with Defendant or with anyone described in (a).

IL
IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant
Sayid is permanently restrained and enjoined from violating Section 17(a) of the Securities Act
of 1933 (the “Securities Act”) [15 U.S.C. § 77q(a)] in the offer or sale of any security by the use
of any means or instruments of transportation or communication in interstate commerce or by
use of the mails, directly or indirectly:

(a) to employ any device, scheme, or artifice to defraud;

(b) to obtain money or property by means of any untrue statement of a material fact
or any omission of a material fact necessary in order to make the statements
made, in light of the circumstances under which they were made, not misleading;
or

(c) to engage in any transaction, practice, or course of business which operates or

would operate as a fraud or deceit upon the purchaser.
Case 1:17-cv-02630-JFK-OTW Document 140 Filed 07/23/20 Page 3 of 7
Case 1:17-cv-02630-JFK-OTW Document 118-1 Filed 01/17/20 Page 3 of 7

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant

Sayid’s officers, agents, servants, employees, and attorneys; and (b) other persons in active

concert or participation with Defendant or with anyone described in (a).

I.

IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

Sayid is permanently restrained and enjoined from violating Section 5 of the Securities Act [15

U.S.C. § 77e] by, directly or indirectly, in the absence of any applicable exemption:

(a)

(b)

(c)

Unless a registration statement is in effect as to a security, making use of any
means or instruments of transportation or communication in interstate commerce
or of the mails to sell such security through the use or medium of any prospectus
or otherwise;

Unless a registration statement is in effect as to a security, carrying or causing to
be carried through the mails or in interstate commerce, by any means or
instruments of transportation, any such security for the purpose of sale or for
delivery after sale; or

Making use of any means or instruments of transportation or communication in
interstate commerce or of the mails to offer to sell or offer to buy through the use
or medium of any prospectus or otherwise any security, unless a registration
statement has been filed with the Commission as to such security, or while the
registration statement is the subject of a refusal order or stop order or (prior to the

effective date of the registration statement) any public proceeding or examination
Case 1:17-cv-02630-JFK-OTW Document 140 Filed 07/23/20 Page 4 of 7
Case 1:17-cv-02630-JFK-OTW Document 118-1 Filed 01/17/20 Page 4 of 7

under Section 8 of the Securities Act [15 U.S.C. § 77h].

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who
receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant
Sayid’s officers, agents, servants, employees, and attorneys; and (b) other persons in active

concert or participation with Defendant or with anyone described in (a).

IV.
IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant
Sayid is permanently barred from participating in an offering of penny stock, including engaging
in activities with a broker, dealer, or issuer for purposes of issuing, trading, or inducing or
attempting to induce the purchase or sale of any penny stock. A penny stock is any equity

security that has a price of less than five dollars, except as provided in Rule 3a51-1 under the

Exchange Act [17 C.F.R. 240.3a5 1-1].

V.
IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant
Sayid shall not participate in the preparation or issuance of any opinion letter in connection with
the offer or sale of securities pursuant to, or claiming an exemption under, Section 4(1) of the
Securities Act [15 U.S.C. § 77d(1)] and Rule 144 thereunder [17 C.F.R. §§ 230.144], including,
without limitation, preparing an opinion letter, providing any documentation or information for

the preparation of an opinion letter, or signing an opinion letter.
Case 1:17-cv-02630-JFK-OTW Document 140 Filed 07/23/20 Page 5 of 7
Case 1:17-cv-02630-JFK-OTW Document 118-1 Filed 01/17/20 Page 5 of 7

VI.

IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that, pursuant
to Section 21(d)(2) of the Exchange Act [15 U.S.C. § 78u(d)(2)] and Section 20(e) of the
Securities Act [15 U.S.C. § 77t(e)], Defendant Sayid is prohibited from acting as an officer or
director of any issuer that has a class of securities registered pursuant to Section 12 of the
Exchange Act [15 U.S.C. § 781] or that is required to file reports pursuant to Section 15(d) of the

Exchange Act [15 U.S.C. § 780(d)].

VIL.

IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant
Sayid is liable for disgorgement of $25,000, representing ill-gotten gains obtained as a result of
his wrongful conduct, together with prejudgment interest thereon in the amount of $6,899.
Defendant shall satisfy this obligation by paying $31,899 to the Securities and Exchange
Commission within 14 days after entry of this Final Judgment.

Defendant may transmit payment electronically to the Commission, which will provide
detailed ACH transfer/Fedwire instructions upon request. Payment may also be made directly
from a bank account via Pay.gov through the SEC website at
http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified check, bank
cashier’s check, or United States postal money order payable to the Securities and Exchange
Commission, which shall be delivered or mailed to

Enterprise Services Center
Accounts Receivable Branch
6500 South MacArthur Boulevard

Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title, civil action number, and name of
Case 1:17-cv-02630-JFK-OTW Document 140 Filed 07/23/20 Page 6 of 7
Case 1:17-cv-02630-JFK-OTW Document 118-1 Filed 01/17/20 Page 6 of 7

this Court; Mustafa David Sayid as a defendant in this action; and specifying that payment is
made pursuant to this Final Judgment.

Defendant shall simultaneously transmit photocopies of evidence of payment and case
identifying information to the Commission’s counsel in this action. By making this payment,
Defendant relinquishes all legal and equitable right, title, and interest in such funds and no part
of the funds shall be returned to Defendant. The Commission shall send the funds paid pursuant
to this Final Judgment to the United States Treasury.

The Commission may enforce the Court’s judgment for disgorgement and prejudgment
interest by moving for civil contempt (and/or through other collection procedures authorized by
law) at any time after 14 days following entry of this Final Judgment. Defendant shall pay post

judgment interest on any delinquent amounts pursuant to 28 U.S.C. § 1961.

Vit.
IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

Sayid shall pay a civil penalty in the amount of $ {60, CIO FN —— to the

 

 

Securities and Exchange Commission pursuant to pursuant to Section 20(d) of the Securities Act
[15 U.S.C. § 77t(d)] and Section 21(d)(3) of the Exchange Act [15 U.S.C. § 78u(d)(3)].
Defendant shall make this payment within 14 days after entry of this Final Judgment.

Defendant may transmit payment electronically to the Commission, which will provide
detailed ACH transfer/Fedwire instructions upon request. Payment may also be made directly
from a bank account via Pay.gov through the SEC website at
http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified check, bank
cashier’s check, or United States postal money order payable to the Securities and Exchange

Commission, which shall be delivered or mailed to
Case 1:17-cv-02630-JFK-OTW Document 140 Filed 07/23/20 Page 7 of 7
Case 1:17-cv-02630-JFK-OTW Document 118-1 Filed 01/17/20 Page 7 of 7

Enterprise Services Center

Accounts Receivable Branch

6500 South MacArthur Boulevard

Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title, civil action number, and name of
this Court; Mustafa David Sayid as a defendant in this action; and specifying that payment is
made pursuant to this Final Judgment.

Defendant shall simultaneously transmit photocopies of evidence of payment and case
identifying information to the Commission’s counsel in this action. By making this payment,
Defendant relinquishes all legal and equitable right, title, and interest in such funds and no part
of the funds shall be returned to Defendant. The Commission shall send the funds paid pursuant
to this Final Judgment to the United States Treasury. Defendant shall pay post-judgment interest

The Commission may enforce the Court’s judgment for
on any delinquent amounts pursuant to 28 USC § 1961. _ this civil penalty by moving for civil contempt (and/or

through other collection procedures authorized by law) at
any time after 14 days following entry of this Final

IX Judgment.

IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that this Court
shall retain jurisdiction of this matter for the purposes of enforcing the terms of this Final

Judgment.

SO ORDERED.

fob. qT. Keental

John F. Keenan
United States District Judge

Dated: New York, New York
Li 2020

at

x
